                  Case 1:20-cv-00004 Document 1 Filed 01/02/20 Page 1 of 6




                                      UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION

VICTOR BAKER, d/b/a ONE TREASURE LIMITED, §
 and ONE TREASURE LTD.,                   §
   Plaintiff,                             §
                                          §
V.                                        §
                                          §                                                           CIVIL ACTION NUMBER
PENGUIN RANDOM HOUSE, L.L.C., f/k/a       §
 RANDOM HOUSE, INC., d/b/a RANDOM         §
 HOUSE FILMS,                             §                                                                       1:20-cv-00004
                                          §
AMAZON TECHNOLOGIES, INC., d/b/a          §
 PRIME VIDEO and AMAZON PRIME, and        §                                                                                   JURY
                                          §
NETFLIX, INC., d/b/a NETFLIX,             §
   Defendants                             §

                                    PLAINTIFF’S ORIGINAL COMPLAINT

          COMES NOW PLAINTIFF, Victor Baker, d/b/a One Treasure Limited and One Treasure

Ltd. (“One Treasure Limited”), and files this its Original Complaint, complaining of

DEFENDANTS, Penguin Random House, L.L.C., f/k/a Random House, Inc., d/b/a Random

House Films (“Random House Films”), Amazon Technologies, Inc., d/b/a Prime Video and

Amazon Prime (“Amazon”), and Netflix, Inc., d/b/a Netflix (“Netflix”), and in support thereof

would show as follows:

                                                          I. PARTIES

          1.         Plaintiff is an individual doing business as One Treasure Limited and One

Treasure Ltd., residing and with his principal place of business in Austin, Travis County, Texas.

          2.         Defendant, Penguin Random House, L.L.C., is a foreign corporation organized

under the laws of the State of Delaware, and can be served with process through its registered

agent, Corporation Service Company, 251 Little Falls Drive, Wilmington, Delaware 19808..



                                                              Page 1 of 6

F:\Clients\19000 C-19600-01-19999-003\19632 - Baker, Vic General File - Destroyed 8-29-19\19632.019 - baker - curacao\Movie
Litigation\PLEADINGS\ORIGINAL COMPLAINT - jmw.doc - JMW
                  Case 1:20-cv-00004 Document 1 Filed 01/02/20 Page 2 of 6




          3.         Defendant, Amazon Technologies, Inc., is a foreign corporation organized under

the laws of the State of Nevada, and can be served with process through its registered agent,

Corporation Service Company, 112 North Curry Street, Carson City, Nevada 89703.

          4.         Defendant, Netflix, is a foreign corporation organized under the laws of the State

of Delaware, and can be served through its registered agent, The Corporation Trust Company,

Corporation Trust Center, 1209 Orange St., Wilmington, Delaware 19801.

                                            II. JURISDICTION & VENUE

          5.         This action arises under the Copyright Act of 1976, Title 17, United States Code,

and subject matter jurisdiction is founded on Title 28, United States Code § 1338(a).

          6.         This Court has general jurisdiction over Defendants because they do business in

this State. Specifically, Random House Films produces films and other video productions in

association with others for distribution to end consumers throughout Texas, including in the

Western District of Texas. Amazon and Netflix distribute those films and productions to

consumers in the Western District of Texas. Amazon also maintains extensive facilities in the

Western District of Texas for the distribution of goods and services purchased by consumers

through its website, www.amazon.com.

          7.         This Court also has specific jurisdiction over Defendants. Specifically, Random

House Films produced the film containing the infringing material more specifically described

below, with the expectation it would be distributed throughout Texas, including the Western

District of Texas, both in theaters, as well as through DVD and Blu-ray discs and internet

streaming services. Netflix and Amazon distributed the film within the Western District of

Texas in disc form and through internet streaming services.

          8.         For the same reasons justifying jurisdiction in this State, venue is conferred in this



                                                              Page 2 of 6

F:\Clients\19000 C-19600-01-19999-003\19632 - Baker, Vic General File - Destroyed 8-29-19\19632.019 - baker - curacao\Movie
Litigation\PLEADINGS\ORIGINAL COMPLAINT - jmw.doc - JMW
                  Case 1:20-cv-00004 Document 1 Filed 01/02/20 Page 3 of 6




judicial district by Title 28, United States Code, Section 1400(a).

                         III. FACTS COMMON TO ALL CAUSES OF ACTION

          9.         Plaintiff is engaged in the business of creating, producing, and marketing antique-

style, watercolor maps of the Caribbean islands and other locations around the World. These

maps are primarily sold as large printed copies of their respective originals to tourists in the areas

they depict.

          10.        Plaintiff is the owner of the copyright in a map entitled “Curacao,” a copy of

which is attached as Exhibit A. The map is registered with the U.S. Copyright Office,

registration number VA 1-738-444, with an effective date of registration of April 13, 2009.

          11.        Defendant, Penguin Random House, L.L.C., formerly known as Random House,

Inc., operates a unit under the name Random House Films. It participated in production of a film

entitled “Lay the Favorite,” including world-famous actors, Bruce Willis, Vince Vaughn, and

Catherine Zeta-Jones. The film purports to be based on a true story involving the sports-betting

industry. Part of the film is based on the Caribbean island of Curacao, where the characters

locate their sports gambling operation to circumvent United States gambling laws. Plaintiff’s

map of Curacao is displayed prominently in several scenes, tacked to the wall of the office in

which gambling operations take place. These scenes include two of the film’s major characters,

including Vince Vaughn. Still images from the movie showing use of the map are attached at

Exhibit B. In this regard, the map plays a significant role in the movie, emphasizing the storyline

that the characters have located their gambling operation in Curacao.

          12.        Defendant, Amazon, is in the business of, among other things, distributing movies

through digital discs its internet streaming service known as Amazon Prime and Prime Video. It

has in the past and continues to offer Lay the Favorite through both digital discs and its



                                                              Page 3 of 6

F:\Clients\19000 C-19600-01-19999-003\19632 - Baker, Vic General File - Destroyed 8-29-19\19632.019 - baker - curacao\Movie
Litigation\PLEADINGS\ORIGINAL COMPLAINT - jmw.doc - JMW
                  Case 1:20-cv-00004 Document 1 Filed 01/02/20 Page 4 of 6




streaming service.

          13.        Defendant, Netflix, is also in the business of distributing movies through its

internet streaming service. It has in the past, and as late as November 2019, offered Lay the

Favorite through its streaming service. It is believed Netflix also distributed the movie through

digital discs before it ended the service.

          14.        One Treasure Limited never authorized use of Curacao in the movie.

                                               IV. CAUSES OF ACTION

                                            A) COPYRIGHT INFRINGEMENT.

          15.        Defendants’ use of Curacao constitutes an infringing act or series of actions as

defined and as actionable under the federal Copyright Act of 1976, Title 17, United States Code.

                                                          B) DAMAGES

          16.        Plaintiff is entitled to the statutory damages set forth in 17 United States Code,

Section 504(c). Specifically, Plaintiff is entitled to a minimum of $750.00 and a maximum of

$30,000.00 for said use.

          17.        In addition, Defendants’ infringement of Curacao was willful in that they had

actual knowledge of Plaintiff’s ownership of it, or acted in reckless disregard of the possibility

that their use would infringe Plaintiff’s copyright. Specifically, Random House Films knew or

reasonably should have known that Plaintiff owned the map from the contact information in its

bottom-left corner because his contact information is visible in the still images from the movie at

Exhibit B. Random House Films is in the film business, is very aware of the need to obtain

clearance from owners of intellectual property used in their films, and, yet, wholly failed to

attempt to do so. For said willful infringement, Plaintiff is entitled to recover up to $150,000.00.

          18.        In the alternative to recover of statutory damages, Plaintiff seeks damages



                                                              Page 4 of 6

F:\Clients\19000 C-19600-01-19999-003\19632 - Baker, Vic General File - Destroyed 8-29-19\19632.019 - baker - curacao\Movie
Litigation\PLEADINGS\ORIGINAL COMPLAINT - jmw.doc - JMW
                  Case 1:20-cv-00004 Document 1 Filed 01/02/20 Page 5 of 6




measured by the fair-market, license fee for the map. Plaintiff is further entitled to any profits

made by Defendants from their infringing acts. Both measures of damages are prescribed by 17

United States Code Annotated, Section 504(b).

          19.        Plaintiff contends all Defendants are jointly and severally liable for any damages

awarded for use of Curacao. Specifically, Defendants are joint tortfeasors and Plaintiff may

recover from them the entirety of the damages caused by and awarded based on the other’s

actions. 1 Defendants are also jointly and severally liable for any profits awarded to the extent

any two or more Defendants acted in concert to infringe Curacao. 2

                                                   C) INJUNCTIVE RELIEF

          20.        Pursuant to 17 U.S.C.A. § 1498, Plaintiff further requests that Defendants be

permanently enjoined from distributing the movie with scenes displaying the map.

          21.        In support of its request, Plaintiff would show that it has an inadequate remedy at

law for Defendants’ continuing infringement of the maps, even following an award of damages

in this case. In particular, were Defendants to continuing their infringing activity, Plaintiff

would be required to repeatedly sue them for damages. Irreparable harm exists justifying

injunctive relief when a multiplicity of suits is the only method by which a party can obtain relief

for an injury to his property rights. 3

                                                   D) ATTORNEY’S FEES.

          22.        Plaintiff is entitled to recovery of its costs and attorneys’ fees reasonably incurred

in pursuit of this action as set forth by 17 United States Code Annotated §505.


1
    Salton, Inc. v. Philips Domestic Appliances and Personal Care B.V., 391 F.3d 871, 877 (7th Cir.
    2004) (holding that “[u]nder the principle of joint and several liability, which governs not only the
    common law tort of misappropriation of trade secrets but also the federal statutory tort of copyright
    infringement [citations omitted] the victim of a tort is entitled to sue any of the joint tortfeasors and
    recover his entire damages from that tortfeasor.”).
2
    Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc., 772 F.2d 505, 519 (9th Cir. 1985).
                                                              Page 5 of 6

F:\Clients\19000 C-19600-01-19999-003\19632 - Baker, Vic General File - Destroyed 8-29-19\19632.019 - baker - curacao\Movie
Litigation\PLEADINGS\ORIGINAL COMPLAINT - jmw.doc - JMW
                  Case 1:20-cv-00004 Document 1 Filed 01/02/20 Page 6 of 6




                                                    V. JURY DEMAND

          23.        Plaintiff demands trial by jury as to this action.

                                                            PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants be cited

to appear and answer herein, and that upon final trial, Plaintiff have the following:

          a) Such damages as Plaintiff has sustained in consequence of Defendants’
             infringement of Plaintiff’s copyright, and an accounting for all gains, profits,
             and advantages derived by Defendants through such infringement;

          b) In the alternative, Plaintiff seeks statutory damages as set forth by 17
             U.S.C.A. §504(c), as well as an increase in said award for Defendant’s willful
             infringement of same;

          c) Attorneys’ fees and costs reasonably incurred as provided by 17 U.S.C.A.
             §505; and,

          d) such other and further relief to which Plaintiff may be justly entitled.

                                                   Respectfully submitted,

                                                               BLAZIER, CHRISTENSEN, BIGELOW
                                                                & VIRR, P.C.
                                                               Attorneys and Counselors at Law
                                                               901 S. Mopac Expy., Bldg. V, Ste. 200
                                                               Austin, Texas 78746
                                                               512.476.2622
                                                               jwelch@blazierlaw.com

                                                               ___________________________________
                                                               JUSTIN M. WELCH
                                                               Texas State Bar No.: 24003876
                                                               ATTORNEYS FOR PLAINTIFF




3
    Braniff Airways, Incorporated v. Toren, 50 B.R. 393, 402 (N.D.Tex. 1984).
                                                              Page 6 of 6

F:\Clients\19000 C-19600-01-19999-003\19632 - Baker, Vic General File - Destroyed 8-29-19\19632.019 - baker - curacao\Movie
Litigation\PLEADINGS\ORIGINAL COMPLAINT - jmw.doc - JMW
